PER CURIAM.
Appellant Stephen Basinski challenges the summary denial of his motion for postconviction relief. Appellant’s fourth ground for relief was a claim that his trial counsel was ineffective in failing to advise him of a possible defense, insanity by voluntary intoxication. Although the motion was denied for the reasons stated in the state’s response, incorporating record attachments, none of the attachments pertained to that claim. We cannot conclude that this ground is insufficient on its face and therefore reverse and remand for the attachment of portions of the record conclusively showing that appellant is not entitled to relief on this ground or for an *1016evidentiary hearing on this issue. The order on appeal is affirmed in all other respects.
AFFIRMED IN PART; REVERSED IN PART, and REMANDED WITH DIRECTIONS.
DELL, WARNER and POLEN, JJ., concur.